                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

AARON KEITH BLATNER,                         )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )      Case No. 1:18CV186 HEA
                                             )
CHARLES OCHS, et al.,                        )
                                             )
      Defendants.                            )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion to Dismiss [Doc. No.

30]. Plaintiff has responded to the motion [Doc. No. 33]. The motion will be

denied.

      On February 5, 2019, the Court issued a Case Management Order based on

the case’s assignment to Track 5: Prisoner Case. In accordance with the Case

Management Order, the parties were to make certain initial disclosures no later

than March 7, 2019. Defendants were granted leave of court, pursuant to Fed. R.

Civ. P. 30(a), to take the deposition of Plaintiff, upon reasonable notice. Discovery

was scheduled to close on August 6, 2019. The Case Management Order mailed to

Plaintiff at Tipton Correctional Center was returned undelivered but was forwarded

to Plaintiff at Farmington Correctional Center.

      Counsel for Defendant averred that on June 28, 2019, she conducted a

search on the Missouri Department of Corrections website to determine Plaintiff’s
location for deposition. That search revealed that Plaintiff was assigned to the

Probation and Parole division, and therefore no longer confined. Counsel also

conducted searches revealing that Plaintiff was confined neither in the State of

Illinois nor the Federal system. Counsel averred that “To date [August 7, 2019], I

have no information regarding Plaintiff’s current location or address.”

      On August 8, 2019, Defendants filed the instant motion for involuntary

dismissal for Plaintiff’s failure to prosecute pursuant to Fed. R. Civ. P. 41(b). Rule

41(b) states:

      If the plaintiff fails to prosecute or to comply with these rules or a
      court order, a defendant may move to dismiss the action or any claim
      against it. Unless the dismissal order states otherwise, a dismissal
      under this subdivision (b) and any dismissal not under this rule—
      except one for lack of jurisdiction, improper venue, or failure to join a
      party under Rule 19—operates as an adjudication on the merits.

In support of their motion, Defendants state that Plaintiff failed to file a change of

address after his release from confinement and failed to comply with the Case

Management Order’s initial disclosures and discovery deadlines. Additionally,

Defendants note that Plaintiff has failed to communicate with Defendants’ counsel.

      On August 15, 2019, Plaintiff filed a notice of change of address with the

Court [Doc. No. 32]. On September 23, 2019, Plaintiff filed a response to

Defendant’s motion to dismiss [Doc. No. 33] in which he requested time to find an

attorney. On September 26, 2019 Plaintiff filed a motion for extension of “any

deadlines that may dismiss my case,” [Doc. No. 34] which was granted.


                                           2
      In several of his filings, Plaintiff notes that he has been denied appointed

counsel and is attempting to find representation. The Court reminds Plaintiff that

there is no constitutional or statutory right to appointed counsel in civil cases.

Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). The

Court has already determined that at this point in the litigation, appointment of

counsel is not warranted [Doc. No. 29].

      The Court finds that involuntary dismissal of Plaintiff’s Complaint is not an

appropriate remedy for Plaintiff’s delays and failure to meet deadlines at this time.

Moving forward, the Plaintiff is ordered to communicate with Defendants’ counsel

and comply with the Court’s orders, including deadlines. Failure to do so may

likely result in dismissal of Plaintiff’s Complaint.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss [Doc. No.

30], is DENIED.

      IT IS FURTHER ORDERED that the parties shall submit, within 14 days,

an amended joint proposed scheduling plan.

      Dated this 6th day of March 2020.




                                           ________________________________
                                            HENRY EDWARD AUTREY
                                          UNITED STATES DISTRICT JUDGE


                                           3
